Citation Nr: 1452291	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  10-42 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome.

2. Entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome. 

3. Entitlement to an increased rating in excess of 10 percent for a lumbosacral strain.

4. Entitlement to an increased rating in excess of 10 percent from July 23, 2009 and in excess of 30 percent from April 26, 2013 for bilateral pes planus.

5. Entitlement to a compensable rating for left internal carotid occlusive disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1980 to February 2000. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas. 

In September 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue entitlement to a compensable rating for left internal carotid occlusive disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Throughout the appeal period, the Veteran's right knee disability was manifested at worst by arthritis with limitation of flexion to 120 degrees and limitation of extension to zero degrees, without ankylosis, subluxation or lateral instability, dislocated or the removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  

2. Throughout the appeal period, the Veteran's left knee disability was manifested at worst by arthritis with limitation of flexion to 120 degrees and limitation of extension to zero degrees, without ankylosis, subluxation or lateral instability, dislocated or the removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  

3. Throughout the rating period on appeal, the Veteran's spine disability has been manifested by subjective complaints of back pain; objective findings include forward flexion greater than 60 degrees and combined range of motion of the thoracolumbar spine greater than 120 degrees; and, there was no evidence  of incapacitating episodes requiring hospitalization, or bedrest as prescribed by a physician for a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

4. The Veteran's back disability is manifested by mild radiculopathy of the right and left lower extremities. 

5. In a September 2014 hearing, and prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 10 percent from July 23, 2009 and in excess of 30 percent from April 26, 2013 for bilateral pes planus. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the right knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5014-5260 (2014). 

2. The criteria for a rating in excess of 10 percent for patellofemoral pain syndrome of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic Codes 5014-5260 (2014). 

3. The criteria for an evaluation in excess of 10 percent for the Veteran's lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.71a,  Diagnostic Code 5237 (2014).

4. Separate 10 percent ratings are warranted for left and right lower extremities radiculopathy as a neurological manifestation of the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §4.124a, Diagnostic Code (Code) 8520 (2014).

5. The criteria for withdrawal of the appeal of the issue of entitlement to a rating in excess of 10 percent from July 23, 2009 and in excess of 30 percent from April 26, 2013 for bilateral pes planus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a), see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  Notice was provided in an August 2009 letter.  Accordingly, the duty to notify has been fulfilled.

The duty to assist has also been met and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and post-service treatment records.  The Veteran was afforded VA medical examinations in December 2009 and April 2013.  The Veteran's representative has asserted that the Veteran's knee and back symptoms have increased since the December 2009 examination, and thus a new examination is required.  The Board finds that a new examination is not warranted.  The Veteran was recently afforded a VA examination in April 2013.  Furthermore, the Board finds that the December 2009 and April 2013 VA examinations are adequate as the examiners considered the Veteran's medical history, including his lay statements; described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000). 

II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rating musculoskeletal disabilities, it is appropriate to consider additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

III.  Knee Disabilities  

The Veteran contends that his left and right knee patellofemoral syndrome warrant disability ratings in excess of 10 percent.  The Veteran's left and right knee disabilities are currently rated at 10 percent under DC 5014-5260.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 .

Under DC 5014, osteomalacia is rated based on limitation of motion of affected parts, as degenerative arthritis (DC 5003).  Under DC 5003, degenerative arthritis, when substantiated by X-rays, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved (which, here, are DCs 5260 and 5261 for limitation of leg and knee flexion and extension, respectively).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate DC, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under DC 5260, a noncompensable rating is warranted for flexion limited to 60 degrees, a 10 percent rating is warranted for flexion limited to 45 degrees, a 20 percent rating is warranted for flexion limited to 30 degrees, and a 30 percent rating is warranted for flexion limited to 15 degrees.

Under DC 5261, a noncompensable rating is warranted for extension limited to five degrees, a 10 percent rating is warranted for extension limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, a 30 percent rating is warranted for extension limited to 20 degrees, a 40 percent rating is warranted for extension limited to 30 degrees, and a 50 percent rating is warranted for extension limited to 45 degrees.

For rating purposes, normal range of motion of the knee is to 0 degrees for extension and to 140 degrees for flexion. 38 C.F.R. § 4.71, Plate II.

DC 5257 provides ratings of 10, 20 and 30 percent for slight, moderate, and severe recurrent subluxation or lateral instability, respectively.

There also as mentioned are other DCs for rating knee disabilities.  As discussed below, however, the evidence of record does not indicate the Veteran has dislocation of the semilunar cartilage (DC 5258), removal of semilunar cartilage (DC 5259), ankylosis of his knees (DC 5256), nonunion or malunion of the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  As such, these DCs do not apply

Separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  See VAOPGCPREC 09-04 (Sept. 17, 2004).  Separate ratings may also be assigned for a knee disability under DC 5257 and DC 5010 (for arthritis due to trauma) where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability, but only if there is additional disability due to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The Board will consider all appropriate diagnostic codes.

The Veteran was afforded a VA examination in December 2009, where he reported bilateral knee pain.  Specifically, he rated his pain as a 4 or 5 out of 10.  The Veteran reported flare-ups of pain when weight-bearing for more than 30 to 40 minutes.  The VA examiner noted tenderness in both knees associated with swelling on a frequent basis.  It was also noted that the Veteran wears bilateral knee braces. 

On physical examination, the Veteran's range of motion was to 120 degrees, with pain noted at the end ranges.  There was no additional limitation of motion after repetitive testing.  The VA examiner noted diffuse tenderness with soft tissues swelling.  However, no deformities were noted and the Veteran's Lachman and McMurrary tests were negative.  There was also no evidence of an abnormal gait, patellar grinding or ankylosis.  

The diagnosis was bilateral knees patellofemoral pain syndrome.  With regard to an impact on his usual occupation and daily living, the VA examiner noted that the Veteran is an automotive mechanic and does not miss work despite pain.  The examiner also reported that the Veteran is self-sufficient with activities of daily living. 

VA treatment records from February 2009 to October 2011 2011 reveal complaints of knee pain and osteoarthritis of the knee.  January 2011 VA treatment records show that the Veteran rated his knee pain as an 8 out 10.  

The Veteran was seen by a VA provider in April and May 2011 for bilateral knee pain.  During the April 2011 examination, crepitus was noted on motion and tenderness was noted on ambulation.  There was no evidence of effusion, erythema, misalignment, tenderness on palpation or pain on motion.  A Lachman test did not demonstrate instability and a McMurrary test was negative.  There was also no sign of knee joint swelling, stiffness, intermittent locking or buckle.  In May 2011, the Veteran presented with full range of motion.  Subsequent treatment records from June 2011 show that the Veteran received bilateral steroid injections to the knees. 

The Veteran was afforded another VA examination in April 2013, where he complained of worsening knee pain.  The Veteran stated that his knee pain is daily and varies in severity.  The VA examiner reported that the Veteran had 3 injections in each knee in 2011.   

On physical examination, the Veteran's right knee flexion was to 125 degrees, with pain at 110 degrees.  His right knee extension was at 0 degrees, with no objective evidence of pain.  With regard to his left knee, flexion was also at 125 degrees, with pain at 110 degrees and extension was to 0 degrees, with no objective evidence of pain.  On repetitive testing, his right knee flexion was to 130 degrees and extension remained at 0 degrees.  His left knee flexion was to 135 degrees and extension was to 0 degrees.  The VA examiner did not observe any additional limitation of motion after repetitive testing.  

The VA examiner also did not observe any tenderness or pain to palpation.  There was no evidence of patellar subluxation or dislocation.  There was also no evidence of instability.  His joint stability tests were normal.  His McMurrary test was negative and his Lachman test was normal.  His muscle strength test was also normal; his flexion and extension of both knees were a 5/5. 

The VA examiner, however, noted that the Veteran has shin splints of both knees and stress fractures of the lower extremities.  It was also noted that the Veteran regularly uses braces. 

The diagnosis was osteoarthritis and arthralgia of both knees.  In regards to functional loss, the VA examiner noted that the Veteran's knee disabilities resulted in less movement than normal, pain on movement, and disturbance of locomotion.  The VA examiner did not identify whether the Veteran's knee disabilities impact his ability to work. 

Treatment records from September 2012 to July 2014 show further complaints of bilateral knee pain.  A radiology report from July 2014 reveals an impression of moderate osteoarthritic changes and effusion of the right knee.  The report also indicates that a 9 x 4/2 mm osteochondroma arises from the medial femoral supracondylar cortex. 

Based on the evidence, the Board finds that ratings in excess of 10 percent are not warranted for the Veteran's right and left knee disabilities.  Under DC 5260, a 20 percent rating is warranted for flexion limited to 30 degrees.  The Veteran has not shown limitation to this degree.  During the December 2009 VA examination, the Veteran's flexion of both knees was to 120 degrees.  In April and May 2011, it was noted that the Veteran had full range of motion.  At the April 2013 VA examination, the Veteran's right knee flexion was to 125 degrees, with pain at 110 degrees.  His left knee flexion was also at 125 degrees, with pain at 110 degrees.  At worst, the Veteran's flexion for both knees was to 120 degrees.  Thus, the Board finds that a rating in excess of 10 percent is not warranted for either knee under DC 5260. 

The Board has considered the Veteran's statements regarding bilateral knee pain.  During the December 2009 VA examination, pain was noted at the end ranges.  At the April 2013 VA examination, pain was noted on flexion at 110 degrees for both knees.  However, the Board finds that the evidence does not reflect that the Veteran's pain causes functional impairment warranting a higher rating.  The Veteran did not exhibit any functional loss due to pain on repetitive motion testing; instead his flexion improved.  His right knee flexion was to 130 degrees and his left knee flexion was to 135 degrees.  Furthermore, the Board notes that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

A separate rating is also not warranted under DC 5261.  Throughout the appeal period, the Veteran has not shown any limitation of extension.  At the April 2013 VA examination, his right and left knee extensions were at 0 degrees, with no objective evidence of pain.  Normal range of motion of the knee is to 0 degrees for extension.  Because the Veteran's extension of the knees was within normal limits, the Board finds he is not entitled to a separate rating under DC 5261. 

As for whether there is instability, the VA examination reports indicate that the Veteran wears braces for both knees.  At the September 2014 hearing, the Veteran also reported instability.  However, the objective clinical findings have not confirmed that there is subluxation or instability in either knee.  His VA examinations and treatment records do not document any specific objective finding of instability.  To the contrary, the tests aimed at making this determination (e.g., Lachman, McMurray) were negative.  Therefore, while the Veteran continues to maintain he has instability, a separate compensable rating for this under DC 5257 is not warranted. 

A separate rating is also not warranted under DC 5262.  Although the April 2013 VA examination report reveals bilateral shin splints and stress fractures of the lower extremities, the Board finds no evidence of malunion or nonunion of the tibia and fibula. 

Lastly, the Board concludes that there is no evidence of, symptomatology associated with dislocated semilunar cartilage, removal of semilunar cartilage or ankylosis that would alternatively support assigning ratings under DCs 5256, 5258, or 5259.

The Board is sympathetic to the Veteran's lay statements that his knee disabilities are worse than currently evaluated and those statements have been considered.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's knee disabilities have been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  

IV. Back Disability 

The rating schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), except for intervertebral disc syndrome (IVDS), which is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (DC 5243).  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  In this case, the evidence demonstrates that the Veteran does have intervertebral disc syndrome.  Therefore, the Board will consider whether a rating under DC 5243 is warranted.

Under the General Rating Formula, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A rating of 40 percent is assigned for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A rating of 100 percent is awarded for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is rounded to the nearest five degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2), Note (4).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.  DC 5243 provides that IVDS is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The Veteran was afforded a VA examination in December 2009.  The Veteran reported daily low back pain, which he rated as 6 to 7 out of 10.  He also stated that flare-ups occur with continued standing in excess of 20 to 30 minutes.  The VA examiner noted that the Veteran can only walk under a mile. 

The VA examiner indicated that there was no evidence of unsteadiness, stiffness, fatigue, spasms, weakness, decreased motion, numbness, paresthesia, leg or foot weakness, bladder complaints, frequency, bowel complaints or erectile dysfunction. 

On physical examination, the Veteran's spine was symmetrical and his posture and gait were normal.  His forward flexion was to 80 degrees, extension was to 25 degrees, and bilateral flexion and rotation was to 25 degrees with pain at the end ranges.  No additional limitation was noted after repetitive testing.  There was no evidence of muscle spasms, atrophy, or ankylosis.  However, the examiner did note tenderness in the lumbosacral region with moderate paralumbar guarding.  

There also no evidence of neurological abnormalities.  The Veteran's sensory, motor, reflexes and rectal examinations were normal.  His Lasegue's sign examination was negative.  

The diagnosis was chronic moderate lumbosacral strain.  With regard to the impact on his usual occupation and daily living, the VA examiner noted that the Veteran is an automotive mechanic and is self-sufficient with activities of daily living.  The Veteran reported using a brace regularly. 

Treatment records from January 2011 to December 2013 show complaints of back pain. 

The Veteran was afforded another VA examination in April 2013.  He complained of shooting pain in the back and the legs, which has worsened over time.  The Veteran reported that he went to the emergency room in 2005 for his pain.  On examination, the Veteran's forward flexion was to 90 degrees, extension was to 25 degrees, left lateral flexion was to 30 degrees, right lateral flexion was to 30 degrees, right rotation was to 30 degrees and left rotation was to 30 degrees.  No objective evidence of pain was noted.  On repetitive testing, flexion was to 90 degrees, and extension was to 30.  On right lateral flexion, left lateral flexion, right rotation and left rotation, the Veteran's range of motion after repetitive use was also to 30 degrees.  The VA examiner noted that the Veteran did not have any additional limitation of motion following repetitive testing.  

The VA examiner also noted that the Veteran has mild lumbar paravertebral tenderness.  However, he shows no signs of muscle spasms, guarding or muscle atrophy.  On muscle strength testing, the Veteran's bilateral hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension was a 5/5.  On his neurological examination, the Veteran's knee reflexes were 2+ and his ankle reflexes were 1+.  His sensory examination was normal and his straight leg raising test was negative.  No other neurological abnormalities, such as bowel or bladder problems, were noted. 

The VA examiner noted that the Veteran has moderate and intermittent radicular pain in the right and left lower extremity.  

It was also noted that the Veteran has IVDS of the thoracolumbar spine.  However, there was no evidence of incapacitating episodes over the past 12 months.   

The diagnosis was osteoarthritis and chronic back pain.  The VA examiner found no evidence of functional loss or impairment of the thoracolumbar spine. 

Based on the evidence of record, the Boards finds that a rating in excess of 10 percent is not warranted.  Under the General Rating Formula, a 20 percent evaluation is appropriate where there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

First, the Board finds that there is no basis for a higher rating based on loss of forward flexion of the thoracolumbar spine.  The December 2009 VA examination report noted flexion of 80 degrees.  It was noted that the range of motion was accompanied by pain but was not additionally limited following repetitive use.  At the April 2013 VA examination, the Veteran's forward flexion was to 90 degrees, with no objective evidence of pain.  Therefore, the weight of the evidence demonstrates that the Veteran had forward flexion of the thoracolumbar spine greater than 60 degrees.  Accordingly, a rating in excess of 10 percent is not warranted on this basis.  

A rating in excess of 10 percent is also not warranted based on the combined range of motion of the thoracolumbar spine.  At the December 2009 VA examination, the Veteran demonstrated the following range of motion:  80 (forward flexion) + 25 (extension) + 25 (left lateral flexion) + 25 (right lateral flexion) + 25 (right rotation) + 25 (left rotation) = a total of 205.  The VA examiner indicated that range of motion was characterized by pain but was not additionally limited following repetitive use on this examination.  At the April 2013 VA examination, the Veteran demonstrated the following range of motion:  90 (forward flexion) + 25 (extension) + 30 (left lateral flexion) + 30 (right lateral flexion) + 30 (right rotation) + 30 (left rotation) = a total of 235.  As the Veteran's combined range of motion of the thoracolumbar spine, even considering pain, has been demonstrated to be greater than 120 degrees, a rating in excess of 10 percent is not warranted on this basis.

The evidence of record also does not show that a rating in excess of 10 percent is warranted for muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The December 2009 VA examiner observed tenderness in the lumbosacral region with moderate paralumbar guarding.  However, there is no evidence that such guarding was severe enough to result in an abnormal gait or abnormal spinal contour.  In fact, both the December 2009 and April 2013 VA examination reports noted that the Veteran's gait was normal and that there was no evidence of a muscle spasm.  Therefore, as the evidence does not demonstrate muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, of the lumbar spine, a rating in excess of 10 percent is not warranted.  

The Board has considered the Veteran's statements regarding back pain and the severity of his symptoms.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Here, the VA examination reports noted that the Veteran did not exhibit any additional limitation of motion on repetitive testing, even when pain was present.  Therefore, the Board finds that these medical findings are more probative than the Veteran's assessment of the severity of his low back disability.

In sum, the preponderance of the evidence is against the assignment of a rating in excess of 10 percent rating.

Further, the evidence does not demonstrate incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  The April 2013 VA examiner noted that the Veteran had not experienced any incapacitating episodes during the past 12 months.  As such, a rating based on incapacitating episodes is not warranted during this time period.

The Board, however, finds that separate ratings of 10 percent are warranted for radiculopathy of the right and left lower extremities.  At the April 2013 VA examination, the Veteran reported shooting pain down his legs.  On examination, the VA examiner noted that the Veteran has intermittent and moderate radicular pain in the right and lower extremities.  At the September 2014 hearing, the Veteran also testified that he experiences nerve pain and shooting pain down his legs.  Based on the VA examiner's finding and the Veteran's lay statements, the Board finds that the Veteran has demonstrated mild paralysis of the sciatic nerves, which warrants 10 percent ratings under DC 8250.  Although the examiner used terminology indicating it was moderate in degree, the examiner also noted that this was intermittent.  Taking into account the intermittent nature of the radiculopathy, the Board finds that it is best characterized as being mild in degree.  

V. Other Considerations 

The Board has also considered whether referral for extraschedular consideration is indicated.  The discussion above reflects that the symptoms of the Veteran's disabilities (pain and limitation of motion) are contemplated by the applicable rating criteria.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  Hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of total rating for compensation based on individual unemployability is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

VI. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  At the September 2014 hearing, the Veteran requested to withdraw his appeal as to the issue of entitlement to a rating in excess of 10 percent from July 23, 2009 and in excess of 30 percent from April 26, 2013 for bilateral pes planus.  Therefore, there remains no allegation of errors of fact or law for appellate consideration in regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal for the issue of entitlement to a rating in excess of 10 percent from July 23, 2009 and in excess of 30 percent from April 26, 2013 for bilateral pes planus. 


ORDER

Entitlement to an increased rating in excess of 10 percent for right knee patellofemoral syndrome is denied. 

Entitlement to an increased rating in excess of 10 percent for left knee patellofemoral syndrome is denied. 

Entitlement to an increased rating in excess of 10 percent for a lumbosacral strain is denied.

Separate 10 percent ratings for mild paralysis of the right and left sciatic nerves are granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal of the issue of entitlement to a rating in excess of 10 percent from July 23, 2009 and in excess of 30 percent from April 26, 2013 for bilateral pes planus is dismissed.



REMAND

The Veteran seeks a compensable rating for left internal carotid occlusive disease. At the September 2014 hearing, the Veteran testified that he is receiving ongoing treatment for his heart condition, including an upcoming examination with his private cardiologist, Dr. M.  The Veteran further stated that Dr. M will perform additional laboratory tests monitoring his heart condition.  The claims file does not contain treatment records from Dr. M. and there is no indication that an attempt has been made to obtain these records.  Accordingly, these outstanding private treatment records should be obtained and associated with the Veteran's claims folder.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses, and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his heart condition since September 2014, including any treatment from Dr. M.  After obtaining the appropriate releases, those records not already associated with the claims folder should be obtained and associated with the claims folder.

2. Upon completion of the above, readjudicate the Veteran's claim. If the benefits sought on appeal remain denied, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


